DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 12 and 20 filed on 02/16/2021 have been fully considered but they are not persuasive.
In Remark page 8, third par, applicant argued that Blattner, Bill, and  Chen, alone or in combination, fail to disclose "categorizing the plurality of user identifiers into a plurality of style categories based on the mutable avatar characteristics associated with the user identifier" as recited in independent claims 1, 12, and 20.
Furthermore, page 9, 2nd par, applicant argued that Applicant submits that the mood cannot be a mutable characteristic since it was not "selected from the plurality of customized avatar characteristics" that were received and there is no teaching of the mood being "associated with the user identifiers'' such that the mood cannot correspond to the "mutable avatar characteristics associated with the user identifiers."
The examiner respectfully disagrees with Applicant’s arguments. Applicant made general allegation that Blattner's mood cannot “selected from the plurality of customized avatar characteristics”. As applicant merely admit that “determines a base mood that corresponds to the new wallpaper…A base mood may correspond to the appearance of the avatar and/or animations for representing particular behaviors that convey a particular mood (e.g.,flirty, playful, happy, or sad) that are presented for an avatar”. Thus, Blattner’s reference can be used to teach the mutable avatar characteristics (set  customized as one of particular moods (e.g.,flirty, playful, happy, or sad) that are presented for an avatar.
In Remark page 10, third par, applicant argued that since these mood elements are based on the mood information that is determined from a user's song selections or interactions with a media player, there is no teaching in Bill of "mutable avatar characteristics" affecting the mood elements being displayed. Thus, Applicant respectfully submits that there is no teaching in Bjll of "categorizing the plurality of user identifiers into a plurality of style categories based on the mutable avatar characteristics associated with the user identifier."
The examiner respectfully disagrees with Applicant’s arguments. In fact, in pars, [0049] Bill discloses “In addition to using mood information. Mood elements may include an icon (e.g., a smiley face icon for a happy co-user and a frowning face icon for a sad co-user), a graphical representation of a mood in a co-user-centric interface, in response to a mouse-over or right-click on a co-user element” and [0199], Bill discloses “The four mood elements shown in FIG. 16…a mood that may be associated with one or more co-users” and [0205] “FIG. 17 shows a co-user list 1701…to categorize users based on both a mood attribute and a non-mood attribute” Bill teaches mood elements include icons, smiley face, frowning face icons as mutable avatar characteristic for happy co-user and sad co-user in response to a mouse-over or right-click on a co-user element and generate a database of style categories where each mood is a style category and the generate a targeted user list to map on a plurality of style categories 
In Remark page 10, last par, page 11, first par applicant argued that Similarly, Chen merely discloses an Instant Messenger window 1600 that displays Group 1,

The examiner respectfully disagrees with Applicant’s arguments. It should be noted that in rejecting this limitation, the examiner did not propose a modification to Chen to result “into a plurality…with the user identifier”, as asserted by applicant Rather, the examiner rationalized that Chen suggests that what is being replicated depends on what problem is being solved. For example, as applicant merely admitted Chen discloses “an Instant Messenger (IM) window 1601 shows three groups--Group 1, Group 2 and Group 3-- allow the user send an instant message to a selected member of a group …members of a selected group” Chen teaches categorizing the plurality of user identifiers (clients in three groups) and send an instant message to all user in a group to map on categorizing the plurality of user identifiers. Since the primary reference Blattner already teaches based on the mutable avatar characteristics (a set of mood associated with the user identifier (by instant message sender) above explanation), it would not be necessary to replicate method of displaying information.
Therefore, it would have been obvious to one skilled in the art, it would be necessary to make a combination of  Blatter, Bill and Chen references, teaches categorizing the plurality of user identifiers (clients in three groups 1, 2, 3 taught by Chen) into a plurality of style categories (user can send an IM to all users who have the same mood where each mood is a style category (taught by Bill) based on the mutable avatar characteristics (a set of mood associated with the user identifier (by instant message sender) as taught by Blattner), 
In Remark page 11, sec 4 Dependent claims, applicant argued that claims 7 and 15. Applicant submits that Blattner merely discloses a set of controls 1375 is provided to assist the instant message sender in making the selection…Blattner cannot correspond to the "plurality of style categories because the claims recite ''categorizing the plurality of user identifiers into a plurality of stvle categories based on the mutable avatar characteristics associated with the user identifier…
The examiner respectfully disagrees with Applicant’s arguments. Applicant made general allegation that Blattner cannot correspond to the "plurality of style categories includes one of hobbies, film and tv, genre, sports, shopping habits” because Blattner cannot correspond to the "plurality of style categories because the claims recite ''categorizing the plurality of user identifiers into a plurality of style categories” The category of hobbies is different than category of user identifier and the requirement between claim1 and claim 5 are different. Furthermore, Applicant admitted that in Figs. 10, 13, [0125] [0109] Blattner merely discloses a set of control assist the instant message sender includes a shopping control for purschasing props for the selected avatar. Therefore, Blatter teaches plurality of style (various) categories include categories related to shopping habits for purchasing props.
Moreover, dependent claims 2-11 and 13-19 are rejected because they depend on independent claims 1 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 Claims 1-9, 12-17 and 20 are rejected under 35 U.S.C. 103 (a) as being unpatentable by Blattner (U.S. 2011/0148916 A1) in view of Bill (U.S. 2006/0170945 A1) and further in view of Chen et al. (U.S. 2003/0085923 A1).
Regarding Claim 1 (Currently amended), Blattner discloses a system of generating targeted user lists using customizable avatar characteristics (Blattner, Fig. 6, [0082] “an instant message host system 604, to animate one avatar in response to an animation played in a different avatar” and [0094] “Each of the avatars 805a-805r is associated with an appearance, characteristics and behaviors that express a particular type of personality” comprising:
a messaging server system including (Blattner, Fig. 16, [0167] “an instant message server 1790” a messaging server system: 
an application server to generate a database of mutable avatar characteristics (Blattner, [0172] “The instant messaging server software 1832 may make use of user profile data 1834, the user profile data 1834 may be stored in a database while associations 1834 of avatar models with users, may be stored in an XML file” and  [0171] “an avatar model file may include all possible appearances of an avatar, including different features and props that are available for user-customization, example, an avatar model may be configured to display sunglasses, reading glasses, , wherein to generate the database of mutable avatar characteristics includes: 
receiving a plurality of user identifiers (Blattner, [0028] “an instant messaging communications program is configured to project an avatar associated with and used as an identifier for the user to one or more other users (collectively, instant message recipients)” Blattner teaches an instant message recipients as an user identifier (or other users) associated with avatar and a plurality of customized avatar characteristics associated with the plurality of user identifiers (Blattner, Fig. 18, [0177] Each of the instant message sender system 1605 and the instant message recipient system 1620 also includes avatar model files 1808a or 1828a” and [0171] “By way of example, an avatar model may be configured to display sunglasses, reading glasses, short hair and long hair. When a user configures the avatar to wear sunglasses and have long hair, the sunglasses feature and long hair features are turned on, the reading glasses and short hair features are turned off, and subsequent renderings of the avatar display the avatar having long hair and sunglasses” Blatter teaches a plurality of customized avatar characteristics (when user is configured the avatar to wear sunglass and have long hair, turn on these features and turn off the reading glasses and short hair feature) stored in avatar model files associated with the user identifier (the instant message recipient, Fig. 18).
respectively, selecting mutable avatar characteristics from the plurality of customized avatar characteristics (Blatter, [0092], “FIG. 9, the appearance ; and 
storing the mutable avatar characteristics and the plurality user identifiers associated with the mutable avatar characteristics (Blatter, [0118] “FIG. 11A shows online personas 1102a-1102e and avatars 1104a-1104d that are associated with the online personas 1102a-1102e…the avatar 1104a includes an appearance 1106a and a behavior 1108a; the avatar 1104b includes an appearance 1106b and a behavior 1108b…” the system stores the plurality user identifiers (persona 1102a and persona 1102b)  are associated with the mutable avatar characteristic (appearance 1106a, behavior 1108a, Avatar1 and appearance 1106b, behavior 1108b, Avatar2); 
generate a database of style categories (Blatter, Fig. 1, [0035] “Buddies may be grouped by an instant message sender into one or more user-defined or pre-selected groupings ("groups")., wherein to generate the database of style categories includes[[:]]  
generate a targeted user list (Blatter, Fig.1, [0034] “The instant message buddy list window 170 includes an instant message sender-selected list 175 of potential instant messaging recipients ("buddies") 180a-180g. Buddies typically are contacts who are known to the potential instant message sender (here, IMSender) Blatter teaches  wherein to generate the targeted user list includes: 
identifying a first user identifier from the plurality of user identifiers that corresponds to a first listed user (Blatter, Fig.1, [0034] “In the list 175, the representations 180a-180g include text identifying the screen names of the buddies included in list 175. For example, the representation 180a includes the screen name and avatar of the instant message recipient named SuperBuddyFan1” Identifying a first user identifier (SuperBuddyFan1) from a first listed user; 
determining, using the database of style categories, a first style category from the plurality of style categories in which the first user identifier is categorized (Blatter, [0035] “Buddies may be grouped by an instant message sender into one or more user-defined or pre-selected groupings ("groups"). As shown, the instant message buddy list window 170 has three groups, Buddies 182, Co-Workers 184, and Family 186. SuperBuddyFan1 185a belongs to the Buddies group 182,..” determining the 1st style category (Buddies 182) in which the 1st user identifier (SuperBuddyFan1 185a) is categorized.
selecting, using the database of style categories, a set of user identifiers from the plurality of user identifiers that are associated with the first style category (Blatter, Fig. 1, [0035] “As shown, the instant message buddy list window 170 has three groups, Buddies 182, Co-Workers 184, and Family 186. SuperBuddyFan1 185a belongs to the Buddies group 182…” Blatter teaches a set of user identifier that are associated with the style category, for example first style category Buddies 182 of first listed user SuperBuddyFan1 is a set of 10 user identifiers 1/10 (Fig. 1), and
Attorney Docket No. 4218.663US124generating the targeted user list that includes the set of user identifiers; and causing a media content item to be displayed on display screens of electronic devices associated with the set of user identifiers (Blatter, Fig. 1, [0034] “The instant message buddy list window 170 includes an instant message sender-selected list 175 of potential instant messaging recipients ("buddies") 180a-180g. Buddies typically are contacts who are known to the potential instant message sender (here, IMSender) and [0035] “Buddies may be grouped by an instant message sender into one or more user-defined or pre-selected groupings ("groups"). As shown, the instant message buddy list window 170 has three groups, Buddies 182, Co-Workers 184, and Family 186. SuperBuddyFan1 185a belongs to the Buddies group 182” Blatter teaches generating the target user list (an instant message sender-selected list 175) includes the set of user identifier (group 182 buddies, 184 co-worker, etc.) and causing a media content item to be displayed on display screens of electronic devices associated with the set of user identifiers (AOL instant Messager…Brand new, Ebay etc. Fig. 1).
Blatter discloses based on the mutable avatar characteristics associated with the user identifier (Blatter, [0028] “a user who is an instant message sender and whose instant messaging communications program is configured to project an avatar associated with and used as an identifier for the user to one or more other users or user groups (collectively, instant message recipients).” and  [0225] “FIG. 23, a process for changing animations for an avatar in response to selection of a new wallpaper by an instant messaging sender” and [0226] “determines a base mood that corresponds to the new wallpaper…A base mood may correspond to the appearance of the avatar and/or 
However, Blatter does not explicitly teach categorizing the plurality of user identifiers into a plurality of style categories based on the mutable avatar characteristics associated with the user identifier;
Bill teaches a plurality of style categories (Bill, [0199] “The four mood elements shown in FIG. 16 include a happy mood element 1610, an angry mood element 1611, a sad mood element 1612, and a silly mood element 1613. Each mood element represents a mood that may be associated with one or more co-users” and [0205] “FIG. 17 shows a co-user list 1701 where co-user elements are displayed hierarchically to categorize users based on both a mood attribute and a non-mood attribute” Bill teaches generate a database of style categories where each mood is a style category and the generate a targeted user list; 
Blattner and Bill are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the category method of Blattner to combine with plurality of style categories (as taught by Bill) in order to use a plurality of style categories because Bill can provide a database of style categories where each mood is a style category and the generate a targeted user list (Bill, Figs, 16, 17, [0199] [0205]). Doing so, it is possible to provide one or more mood elements structured and 
Chen teaches categorizing the plurality of user identifiers (Chen, [0054] “FIG. 16, an Instant Messenger (IM) window 1600 displayable on a display screen of one of the clients 1403, 1404 or 1405, groups list area 1601 shows three groups--Group 1, Group 2 and Group 3--for its respective client, allow the user send an instant message to a selected member of a group or broadcast a message to all of the members of a selected group” Chen teaches categorizing the plurality of user identifiers (clients in three groups) and send an instant message to all user in a group. 
In other word, a combination of  Blatter, Bill and Chen references, teaches categorizing the plurality of user identifiers (clients in three groups 1, 2, 3 taught by Chen) into a plurality of style categories (user can send an IM to all users who have the same mood where each mood is a style category (taught by Bill) based on the mutable avatar characteristics (a set of mood associated with the user identifier (by instant message sender) as taught by Blattner).
Blattner, Bill and Chen are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the category method of Blattner to combine with categorizing the plurality of user identifiers (as taught by Chen) in order to use categorizing the plurality of user identifiers because Chen can provide categorizing the plurality of user identifiers (clients in three groups) and send an instant message to all user in a group (Chen, Fig. 16, [0054]). Doing so, it is possible to provide conducting 
Regarding Claim 2, Blattner discloses the system of claim 1, wherein to generate the targeted user list (Blattner, “[0056] “the sender may select the name of the recipient from a buddy list, such as the buddy list 170 from FIG. 1. Alternatively, the name of the recipient may be entered into a form that enables instant messages to be specified and sent” generate (enter) name of an targeted user list (a buddy list) includes: receive a contact list including at least the first listed user (Blattner, “[0034] “The instant message buddy list window 170 includes an instant message sender-selected list 175 of potential instant messaging recipients ("buddies") 180a-180g. Buddies typically are contacts who are known to the potential instant message sender” receive a contact list from the instant message” receive a contact list includes the first listed user (180a- 180g).
Regarding Claim 3, Blattner discloses the system of claim 1, wherein the media content item is one of: an image, or a video (Blattner, [0053] “some people may prefer using an avatar to sending a video or photograph of the sender” the media content item is sent such as a video or photograph by a sender.
Regarding Claim 4, Blattner discloses the system of claim 1, wherein the media content item is an advertisement (Blattner, Fig. 1, [0235] “Examples of instant messaging communication applications include AIM (America Online Instant Messenger), AOL (America Online) Buddy List and Instant Messages which is an aspect of many client communication applications provided by AOL, Yahoo Messenger, 
Regarding Claim 5, Blattner discloses the system of claim 1, wherein the plurality of customized avatar characteristics includes characteristics related to at least one of: hair color, hair length, hair style, facial hair style, eye lashes, glasses, earrings, makeup colors, headwear, or outfit [0171] “By way of example, an avatar model may be configured to display sunglasses, reading glasses, short hair and long hair. When a user configures the avatar to wear sunglasses and have long hair, the sunglasses feature and long hair features are turned on, the reading glasses and short hair features are turned off, and subsequent renderings of the avatar display the avatar having long hair and sunglasses” Blatter teaches a plurality of customized avatar characteristics (when user is configured the avatar to wear sunglass and have long hair, turn on these features and turn off the reading glasses and short hair feature) stored in avatar model files associated with the user identifier (the instant message recipient, Fig. 18).
Regarding Claim 6, Blattner discloses the system of claim 1, wherein the mutable avatar characteristics include characteristics related to at least one of: hair style, glasses, earrings, makeup colors, headwear, or outfit (Blatter, [0092], FIG. 9, the appearance modification user interface 900 enables the user to modify multiple characteristics of a head of an avatar. For example, hair, eyes, nose, lips and skin tone, a hair slider 905 may be used to modify the length of the avatar's hair, An eyes slider 910 may be used to modify the color of the avatar's eyes…” Blatter teaches 
Regarding Claim 7, Blattner discloses the system of claim 1, wherein the plurality of style categories include categories related to at least one of: hobbies, film and tv, genre, sports, shopping habits, food preferences, beauty and fashion, or gaming (Blattner, Fig. 13, [0125] “A set of controls 1375 is provided to assist the instant message sender in making the selection of self-expression items, the instant message sender may select various categories 1385 of pre-selected themes and Fig. 10, [0109] “The card front 1045 also includes a shopping control 1049 to a means for purchasing props for the selected avatar 1020” Blatter teaches plurality of style (various) categories include categories related to shopping habits for purchasing props.
Regarding Claim 8, Blattner discloses the system of claim 1, wherein identifying the first user identifier that corresponds to the first listed user is based on an email of the first listed user or an electronic device identifier associated with the first listed user (Blattner, [0035] “When a buddy's instant message client program is able to receive communications, the representation of the buddy in the buddy list is displayed under the name or representation of the buddy group to which the buddy belongs” and [0127] “As a further example, if the "Work" personality is selected and the instant message sender indicates an unavailability to receive instant messages (e.g., through selection of an "away" message or by going offline), then messages received from others during periods of unavailability may be forwarded to another instant message recipient such as an administrative assistant, or may be forwarded to an e-mail address for the instant message sender” Blattner  (SuperBuddyFan1) by a buddy's instant message client program is able to receive communications via email to display the first list user (buddies) on screen (Fig. 1).
Regarding Claim 9, Blattner discloses the system of claim 1, wherein the database of mutable avatar characteristics stores a current set of mutable avatar characteristics or a history of mutable avatar characteristics for a predetermined period of time (Blattner, [0084] “When the user sends or receives many messages in a predetermined period of time, the avatar may appear happier than when the user sends or receives fewer messages in the predetermined period of time”.
Regarding Claim 12 (Currently amended), Blattner in view of Lee discloses a method (Blattner, [0240] “a method”) of generating targeted user lists using customizable avatar characteristics comprising: 
generating a database of mutable avatar characteristics, wherein generating the database of mutable avatar characteristics includes: 
receiving a plurality of user identifiers and a plurality of customized avatar characteristics associated with the plurality of user identifiers, respectively, 
selecting mutable avatar characteristics from the plurality of customized avatar characteristics, and 
storing the mutable avatar characteristics and the plurality user identifiers associated with the mutable avatar characteristics; 
generating a database of style categories, wherein generating the database of style categories includes[[:]]  
categorizing the plurality of user identifiers into a plurality of style categories based on the mutable avatar characteristics associated with the user identifiers; 
generating a targeted user list, wherein to generate the targeted user list includes: 
identifying a first user identifier from the plurality of user identifiers that corresponds to a first listed user, 
determining, using the database of style categories, a first style category from the plurality of style categories in which the first user identifier is categorized,
 Attorney Docket No. 4218.663US126selecting, using the database of style categories, a set of user identifiers from the plurality of user identifiers that are associated with the first style category, and
generating the targeted user list that includes the set of user identifiers; and causing a media content item to be displayed on display screens of electronic devices associated with the set of user identifiers.  
Claim 12 is substantially similar to claim 1 and is rejected based on similar analyses.
Regarding Claim 13, Blattner discloses the method of claim 12, wherein generating the targeted user list includes: receiving a contact list including at least the first listed user.
Claim 13 is substantially similar to claim 2 and is rejected based on similar analyses.
Regarding Claim 14, Blattner discloses the method of claim 12, wherein the media content item is one of: an image, or a video. 
Claim 14 is substantially similar to claim 3 and is rejected based on similar analyses.
Regarding Claim 15, Blattner discloses the method of claim 12, wherein the plurality of customized avatar characteristics includes characteristics related to at least one of: hair color, hair length, hair style, facial hair style, eye lashes, glasses, earrings, makeup colors, headwear, or outfit; 
Claim 12 is substantially similar to claim 5 and is rejected based on similar analyses.
wherein the mutable avatar characteristics include characteristics related to at least one of: hair style, glasses, earrings, makeup colors, headwear, or outfit; and 
Claim 12 is substantially similar to claim 6 and is rejected based on similar analyses.
wherein the plurality of style categories include categories related to at least one of: hobbies, film and tv genre, sports, shopping habits, food preferences, beauty and fashion, or gaming. 
Claim 12 is substantially similar to claim 7 and is rejected based on similar analyses.
Regarding Claim 16, Blattner discloses the method of claim 12, wherein identifying the first user identifier that corresponds to the first listed user is based on an email of the first listed user or an electronic device identifier associated with the first listed user.  
Claim 16 is substantially similar to claim 8 and is rejected based on similar analyses.
Regarding Claim 17, Blattner discloses the method of claim 12, wherein the database of mutable avatar characteristics stores a current set of mutable avatar characteristics or a history of mutable avatar characteristics for a predetermined period of time. 
Claim 17 is substantially similar to claim 9 and is rejected based on similar analyses.
Regarding Claim 20 (Currently amended), Blattner in view of Bill and further in view of Chen discloses a non-transitory computer-readable storage medium (Blattner, [0240] “a computer-accessible medium”) having stored thereon, instructions when executed by a processor (Blattner, [0055] “The process 300 is performed by a processor executing an instant messaging communications program”, causes the processor to perform a method of generating targeted user lists using customizable avatar characteristics (Blattner, Fig. 6, [0082] “an instant message host system 604, to animate one avatar in response to an animation played in a different avatar” and [0094] “Each of the avatars 805a-805r is associated with an appearance, characteristics and behaviors that express a particular type of personality”)  comprising: 
generating a database of mutable avatar characteristics, wherein generating the database of mutable avatar characteristics includes: 
receiving a plurality of user identifiers and a plurality of customized avatar characteristics associated with the plurality of user identifiers, respectively, 
selecting mutable avatar characteristics from the plurality of customized avatar characteristics, and 
storing the mutable avatar characteristics and the plurality user identifiers associated with the mutable avatar characteristics; 
generating a database of style categories, wherein generating the database of style categories includes [[:]] 
categorizing the plurality of user identifiers into a plurality of style categories based on the mutable avatar characteristics associated with the user identifiers; 
generating a targeted user list, wherein to generate the targeted user list includes: 
identifying a first user identifier from the plurality of user identifiers that corresponds to a first listed user, 
determining, using the database of style categories, a first style category from the plurality of style categories in which the first user identifier is categorized, 
selecting, using the database of style categories, a set of user identifiers from the plurality of user identifiers that are associated with the first style category, and
generating the targeted user list that includes the set of user identifiers; and  Attorney Docket No. 4218.663US128causing a media content item to be displayed on display screens of electronic devices associated with the set of user identifiers.
Claim 20 is substantially similar to claim 1 and is rejected based on similar analyses.
Claims 10, 11, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable by Blattner (U.S. 2011/0148916 A1) in view of Bill (U.S. 2006/0170945 A1) and further in view of Chen et al. (U.S. 2003/0085923 A1) and further in view Manico et al. (U.S. 2017/0351417 A1). 
Regarding Claim 10, the system of claim 1, Blattner discloses does not explicitly teach wherein to generate the database of mutable avatar characteristics (Blattner, includes: 
receiving an update to the plurality of customized avatar characteristics associated with the plurality of user identifiers, respectively, 
selecting the mutable avatar characteristics from the updated plurality of customized avatar characteristics, and 
updating the database of mutable avatar characteristics by storing the mutable avatar characteristics and the plurality user identifiers associated with the mutable avatar characteristics.  
However, Manico teaches wherein to generate the database of mutable avatar characteristics includes: 
receiving an update to the plurality of customized avatar characteristics associated with the plurality of user identifiers, respectively (Manico, [0008] “The  “The set of defined personas may be linear or hierarchical. The class of sports moms may be further specified into for example, "T-ball moms," and "soccer moms." If the system is then presented with images of children engaged in another new activity, such as gymnastics, where gymnastics is ontologically recognized to be a type of sport, then the system may automatically associate general characteristics of "sports moms" to the newly discovered class of "gymnastics mom", selected characteristics of a generalized persona may be overridden to define a specialized persona”
selecting the mutable avatar characteristics from the updated plurality of customized avatar characteristics (Manico, Fig. 3, [0055] “At steps 303-305, using the data collected in steps 301-302, the curator matches the data to select a persona category for the user from a list of available person categories” user can select the mutable avatar characteristics from a list of available person categories such as power mom, busy new mom etc.), and 
updating the database of mutable avatar characteristics by storing the mutable avatar characteristics and the plurality user identifiers associated with the mutable avatar characteristics (Manico, Fig. 3, [0056] “at step 310, the curator may create a new persona category for the user. The new persona category and its characteristic user profile may be used for future user classifications” create a new modify with selected mutable avatar character on the existing persona associate with the mutable avatar characteristics and store cross-referenced metadata in database.
Blattner, Bill, Chen and Manico are combinable because they are from the same 
Regarding Claim 11, Blattner discloses the system of claim 10, Blattner discloses does not explicitly teach wherein the update to the plurality of customized avatar characteristics is received at a predetermined frequency. 
However, Manico teaches wherein the update to the plurality of customized avatar characteristics is received at a predetermined frequency (Manico, [0029] “the user selects a desired level of interaction with the curator, which may include, for example, the frequency of interaction and one or more modalities of interaction (e.g., text messages, email, voice or audio messages, over GUI or through an avatar) Manico teaches user can select and update the avatar characteristics at a frequency of interaction and one or more modalities of interaction (as a predetermined frequency).
Blattner, Bill, Chen and Manico are combinable see rationale in claim 10.
Regarding Claim 18, Blattner discloses the method of claim 12, wherein to generate the database of mutable avatar characteristics includes: 
receiving an update to the plurality of customized avatar characteristics associated with the plurality of user identifiers, respectively, 
Attorney Docket No. 4218.663US127selecting the mutable avatar characteristics from the updated plurality of customized avatar characteristics, and 
updating the database of mutable avatar characteristics by storing the mutable avatar characteristics and the plurality user identifiers associated with the mutable avatar characteristics.  
Claim 18 is substantially similar to claim 10 and is rejected based on similar analyses.
Regarding Claim 19, Blattner discloses the method of claim 18, wherein the update to the plurality of customized avatar characteristics is received at a predetermined frequency.  
Claim 19 is substantially similar to claim 11 and is rejected based on similar analyses.
Conclusion
6. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 


/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/KEE M TUNG/           Supervisory Patent Examiner, Art Unit 2611